                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAROLE STAGNARO, and                                       CIVIL ACTION
 DOUG STAGNARO,
              Plaintiffs,

                v.
                                                            NO. 16-3535
 TARGET CORPORATION,
              Defendant.

                                           ORDER

       AND NOW, this 30th day of April, 2019, upon consideration of defendant’s Motion to

Preclude the Testimony and Opinions of Norman I. Badler (Document No. 35, filed May 18,

2018), Plaintiffs’ Opposition to Defendants’ Motion to Preclude the Trial Testimony of Dr.

Norman Badler (Document No. 43, filed June 1, 2018), defendant’s Motion to Preclude the

Testimony and Opinions of Kenneth J. Stoyack (Document No. 36, filed May 18, 2018),

Plaintiffs’ Opposition to Defendants’ Motion to Preclude the Trial Testimony of Kenneth

Stoyack (Document No. 46, filed June 8, 2018), Plaintiffs’ Motion to Preclude the Trial

Testimony of Mr. Lawrence Dinoff (Document No. 37, filed May 18, 2018), Response in

Opposition to Plaintiffs’ Motion to Preclude the Testimony of Mr. Lawrence Dinoff (Document

No. 44, filed June 1, 2018), Plaintiffs’ Motion to Preclude the Trial Testimony of Dr. Ruhi

Arslanoglu (Document No. 38, filed May 18, 2018), Response in Opposition to Plaintiffs’

Motion to Preclude the Testimony of Dr. Ruhi Arslanoglu (Document No. 40, filed June 1,

2018), Motion for Summary Judgment of Target Corporation (Document No. 39, filed May 18,

2018), Plaintiffs’ Opposition to Defendant’s Motion for Summary Judgment (Document No. 45,

filed June 8, 2018), Reply Brief in Support of Target Corporation’s Motion for Summary

Judgment (Document No. 49, filed June 15, 2018), and Plaintiffs’ Surreply in Opposition to
Defendant’s Motion for Summary Judgment (Document No. 52, filed July 9, 2018), for the

reasons set forth in the accompanying Memorandum dated April 30, 2019, IT IS ORDERED, as

follows:

   1. Defendant’s Motion to Preclude the Testimony and Opinions of Dr. Norman I. Badler is

GRANTED.

   2. Defendant’s Motion to Preclude the Testimony and Opinions of Kenneth J. Stoyack is

GRANTED.

   3. Plaintiffs’ Motion to Preclude the Trial Testimony of Lawrence Dinoff is GRANTED.

   4. Plaintiffs’ Motion to Preclude the Trial Testimony of Dr. Ruhi Arslanoglu is

GRANTED.

   5. Motion for Summary Judgment of Target Corporation is GRANTED. JUDGMENT IS

ENTERED in FAVOR of defendant, Target Corporation, and AGAINST plaintiffs, Carole and

Doug Stagnaro.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                              2
